Citation Nr: 0420577	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Kathleen Pirri, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from December 1943 to July 1968.  He died in 
August 1992.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans' Affairs (VA).  As 
the appellant perfected the issues on the title page of this 
remand, the case was forwarded to the Board for appellate 
adjudication.  In a December 2002 Board decision, the Board 
decline to reopen the appellant's claim seeking entitlement 
to service connection for the cause of the veteran's death.  
However, the issue of entitlement to DIC benefits under 38 
U.S.C.A. § 1318 was deferred based on a temporary stay at 
that time on the adjudication of 38 U.S.C.A. 
§ 1318.  The stay was imposed in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. (NOVA), v. Secretary of Veterans 
Affairs, 260 F.3d (Fed. Cir. 2001).   

The appellant appealed the December 2002 Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2002, the appellant's representative 
and counsel for VA filed file a Joint Motion to Remand the 
Board Decision on Appeal (Joint Motion).  A December 2003 
Order of the Court granted the motion and vacated the 
December 2002 Board decision.  At present, the appellant's 
case is once again before the Board for appellate review. 

The Board also notes that the appellant presented testimony 
in December 2001 during a video conference hearing before the 
undersigned Veterans Law Judge (VLJ).  A copy of the hearing 
transcript issued following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In this respect, the December 2003 Joint Motion requested 
that the appellant be notified of the information and 
evidence necessary to substantiate her claims, including 
which portion of any such information or evidence was to be 
provided by the appellant and which portion was to be 
provided by VA.  The Joint Motion cited to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).

The Board notes that the Federal Circuit in DAV v. Sec'y of 
VA invalidated the Board's ability to cure VCAA deficiencies.  
Therefore a remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1), Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002) are 
fully complied with and satisfied as to 
the issues on appeal.  In particular, the 
RO must inform the claimant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate the 
claims of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for the cause of the veteran's 
death, and entitlement to DIC benefits 
under 38 U.S.C.A. § 1318, (3) about the 
information and evidence that VA will 
seek to provide, (4) about the 
information and evidence the claimant is 
expected to provide, and (5) request or 
tell the claimant to provide any evidence 
in her possession that pertains to the 
claims.  The claims files must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  Following completion of the above, 
the RO should readjudicate the issues of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for the 
cause of the veteran's death, and 
entitlement to DIC benefits under 38 
U.S.C.A. § 1318.  If the determinations 
remain unfavorable to the claimant, she 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




